Case 2:21-mj-30248-DUTY ECF Nor Pagel KiledQ5/27/21 pRagend 543 296-9100

AO 91 (Rev. 11/11) Criminal Complaint Special Agent: Brett Brandon Telephone: (313) 202-3400

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

United States of America

V.
Case: 2:21—mj—30248

Assigned To : Unassigned
Date : 5/27/2021
CMP USA V CRAIG (kem)

Delmarco Craig

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of May 26, 2021 in the county of Wayne in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
18 U.S.C, 922(¢)(1) Felon in Possession of a Firearm
18 U.S.C. 922(0) Possession of a Machinegun

This criminal complaint is based on these facts:
See attached affidavit.

Continued on the attached sheet. Bitty Z
“4

“ Le Completnant ’s signature
Brett Brandon, Special Agent (ATF)

Printed name and title

 

 

Sworn to before me and signed in my presence
and/or by reliable electronic means. er
May 27, 2021
Date: Judge’s signature
City and state: Flint, Michigan Honorable Curtis Ivy, Jr., United States Magistrate Judge

 

 

Printed name and title
Case 2:21-mj-30248-DUTY ECF No. 1, PagelD.2 Filed 05/27/21 Page 2 of 13

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Brett J. Brandon, being first duly sworn, hereby state:

1. Ihave been a Special Agent with the Bureau of Alcohol,
Tobacco, Firearms, and Explosives, United States Department of
Justice, assigned to the Detroit Field Division since July 2013. I
graduated from the Criminal Investigator Training Program and the
ATF Special Agent Basic Training Program at the Federal Law
Enforcement Training Center in Glynco, Georgia. During my
employment with ATF, I have conducted and/or participated in
numerous criminal investigations focused on firearms, drug trafficking

violations, and criminal street gangs.

PURPOSE OF THE AFFIDAVIT

 

2. This affidavit is made in support of a criminal complaint
charging Delmarco Almontay Craig with violations of Title 18 U.S.C. §
922(g) (Felon in Possession of a Firearm) and Title 18 U.S.C. § 922(0)

(Illegal Possession of a Machinegun), to wit: a Glock, model 238, .40
Case 2:21-mj-30248-DUTY ECF No. 1, PagelD.3 Filed 05/27/21 Page 3 of 13

caliber pistol equipped with a Glock conversion device which rendered
the firearm fully automatic.

3. The statements in this affidavit are based on my personal
knowledge from my direct involvement in this investigation,
communications with others who have personal knowledge of the events
and circumstances described herein, and information gained through
my training and experience.

4. The information outlined below is for the limited purpose of
establishing probable cause for the requested search warrant, and this
affidavit does not contain all the information known to law enforcement

related to this investigation.

PROBABLE CAUSE

 

5. On May 23, 2021, I reviewed Michigan Third Circuit Court
Register of Actions records which indicated that Craig has previously
been convicted of at least one felony punishable by imprisonment for a
term exceeding one year. In July 2016, Craig was sentenced to
probation under the provisions of the Holmes Youthful Trainee Act
(“HYTA”) for three felony offenses of possession of fraudulent financial

transaction device. In April 2017, Craig violated the terms of his
Case 2:21-mj-30248-DUTY ECF No. 1, PagelD.4 Filed 05/27/21 Page 4 of 13

probation, HYTA was revoked, and Craig was sentenced on the three
felony offenses.

6. During the months of March and April 2021, ATF agents
reviewed the Instagram profile associated with User ID
“thebighomie_8”. Agents utilized a Michigan Driver’s License
photograph of Craig to identify Craig as prominently in a majority of,
and sometimes the only individual in, the images and videos posted to
the “thebighomie_8” Instagram account, concluding that Craig has
access to and uses the account as his own.

7. Craig recently changed the Instagram User ID for his

>

Instagram account to “the8ighomie_”. I reviewed the Instagram

account associated with Instagram User ID “the8ighomie_”, including
“stories” (short videos or images that can be posted to an Instagram
user’s account and displayed publicly or to the user’s followers in a
private account), and other images and videos posted by the user.
Based on my review, I observed that Craig is prominently in the
majority of, and is sometimes the only individual in, the pictures and

videos posted to the “the8ighomie_” Instagram account which suggests

that Craig accesses and uses this account as his own.
Case 2:21-mj-30248-DUTY ECF No. 1, PagelD.5 Filed 05/27/21 Page 5 of 13

8. On May 22, 2021 at approximately 1:49 pm, an Instagram
Live Video was posted to the “the8ighomie_” Instagram account. An
Instagram Live Video is a video streamed in real time and posted to the
Instagram account. In the video, shot with a self-facing camera, Craig
is standing in what appears to be a living room of a residence without a
shirt on. At one point in the video, Craig pointed a tan AR CMMG
Banshee series AR pistol and what appears to be a black Glock pistol

with an extended magazine inserted at the camera.

 

9. I observed a round of ammunition down the barrel of the

Glock pistol. I also noted the following characteristics consistent with

4
Case 2:21-mj-30248-DUTY ECF No. 1, PagelD.6 Filed 05/27/21 Page 6 of 13

Glock pistols: the shape of the trigger and trigger guard, the shape of
the slide and frame, the location and shape of the slide release and take
down lever, and the distinctive finger grooves on the grip, and the
unique shape of the floor plate of the extended magazine inserted into
the firearm.

10. Craig then held the Glock pistol in front of the camera and
stated, “Which one you want that two-three...”. I am aware based on
experience investigating the criminal possession and use of firearms, to
include Glock pistols, that the phrase “two-three” can be used to refer to
a Glock 238 .40 caliber pistol.

11. Craig then pulled the Glock pistol away from the camera and
placed the rear of the slide in the center of the camera stating, “with
that ugh on that bitch...” revealing what appears to be a Glock

conversion device affixed to the rear of the slide.
Case 2:21-mj-30248-DUTY ECF No. 1, PagelD.7 Filed 05/27/21 Page 7 of 13

JAY T... ~~ [LIVE

fe 16geechi
Or ag SB

Scat)
“a! TWEAK MODE FUCKING WITH YOU IN CAL!

Caw

 

12. A Glock conversion device — commonly referred to as a
“Glock Switch” or “Glock Auto Sear” — is a part or combination of parts
that, when affixed to a Glock pistol, converts the firearm from a semi-
automatic pistol to a fully automatic machinegun. A machinegun is a
firearm under the Nation Firearms Act and is defined, in pertinent
part, as “any part designed and intended solely and exclusively, or
combination of parts designed and intended, for use in converting a
weapon into a machinegun.” 26 U.S.C. § 5845(b). Therefore, the Glock

conversion device itself is a machinegun. The Gun Control Act, 18
Case 2:21-mj-30248-DUTY ECF No. 1, PagelD.8 Filed 05/27/21 Page 8 of 13

U.S.C. § 922(0), prohibits the transfer or possession of a machinegun
manufactured after May 19, 1986.

13. ATF is not aware of any Glock conversion devices that were
developed before May 19, 1986. As such, Glock conversion devices are
considered post-1986 machineguns. Therefore, they may only be
lawfully possessed by properly licensed Federal Firearms licensees who
have paid the appropriate Special Occupational Tax required of those
manufacturing, importing, or dealing in NFA firearms under the
authority of the United States and any department or agency thereof or
a State or a department, agency, or political subdivision thereof.

14. On May 24, 2021, ATF Industry Operations Investigator
John Murphy queried Craig in the National Firearms Act Registration
and Transfer Record (NFRTR) with negative results. Therefore, Craig
cannot lawfully possess, manufacture, transfer, or deal in NFA
firearms.

15. As the May 22, 2021 Instagram live video continues, Craig
again possessed the Glock pistol with the Glock conversion device

affixed to the rear of the slide (right image below).
Case 2:21-mj-30248-DUTY ECF No. 1, PagelD.9 Filed 05/27/21 Page 9 of 13

AS)

TT)

ig, Da lemigeouinanet=)loc a
gang

Om aw,

 

16. At several points throughout the video, Craig moved from in
front of the camera, which revealed a large picture window behind him
and a smaller tall window to the right (with the rear facing camera it
appears on the left). I noted the large tree visible outside the window as

well as a table in front of the window.
Case 2:21-mj-30248-DUTY ECF No. 1, PagelD.10 Filed 05/27/21 Page 10 of 13

Pea

‘=* BROBIRTHDAYTO... ~ LIVE 4

 

17. On May 25, 2021, law enforcement observed Craig at a
residence located at 18674 Pennington Drive, Detroit, Michigan.

18. On May 26, 2021, the ATF Detroit Crime Gun Enforcement
Team (CGET) served a federal search warrant at 18674 Pennington
Drive in Detroit, Michigan. During the search warrant service, the
CGET encountered Craig coming down from the upstairs of the
residence. During the search the CGET six (6) firearms, to include a
black Glock 23 .40 caliber pistol bearing serial number “BCSM722” from
underneath the covers on top of the bed in the upstairs west bedroom

(see photo below). When the Glock 23, .40 caliber pistol was recovered
Case 2:21-mj-30248-DUTY ECF No. 1, PagelD.11 Filed 05/27/21 Page 11 of 13

it was equipped with a Glock conversion device. This firearm is

identical to the Glock that Craig possessed in the Instagram Live video

that was posted on May 22, 2021 and referenced above.

 

19. Inoted the bedroom had a large picture window behind him
and a smaller tall window to the left matching the room where Craig
filmed the above referenced May 22, 2021 Instagram Live Video.
Additionally, Craig also claimed ownership of a white Apple iPhone
recovered in that bedroom.

20. On May 26, 2021, ATF Interstate Nexus Expert, Special

Agent Jimmie Pharr and inspected the Glock 23 .40 caliber pistol
10
Case 2:21-mj-30248-DUTY ECF No. 1, PagelD.12 Filed 05/27/21 Page 12 of 13

bearing serial number “BCSM722”. Special Agent Pharr advised the
firearm is a firearm as defined under 18 U.S.C. § 921 and manufactured
outside of the state of Michigan after 1898, and therefore had traveled
in and affected interstate commerce. Furthermore, the conversion kit
on the firearm allows the firearm to shoot automatically, more than one
shot, without manual reloading, by a single function of the trigger, as

defined under 26 U.S.C. § 5845(b).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

11
Case 2:21-mj-30248-DUTY ECF No. 1, PagelD.13 Filed 05/27/21 Page 13 of 13

CONCLUSION
21. Probable cause exists that on May 26, 2021, within the
Eastern District of Michigan, Delmarco Amontay Craig (B/M; DOB:
XX/XX/1999), violated 18 U.S.C. §§ 922(g)(1) and (0) for possessing a
firearm as a felon and for possessing a machine gun, to wit: a Glock,
model 22, .40 caliber pistol equipped with a Glock conversion switch,

which rendered it fully automatic.

Respectfully submitted,

Brett JZBrandon
ATF Special Agent

Sworn to before me and signed in my presence
and/or by reliable electronic means.

of

Hon. Curtis Ivy, Jr.
United States Magistrate Judge

 

Dated: May 27,2021

12
